Citation Nr: 1116894	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel














INTRODUCTION

The Veteran had active service from March 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

The October 2008 rating action also granted service connection for bilateral hearing loss and awarded a noncompensable evaluation for this disability, effective from November 23, 2007.  A letter dated on the following day in October 2008 informed the Veteran of that decision.  Significantly, however, the Veteran has not expressed disagreement with the noncompensable rating, or effective date, assigned to his now service-connected bilateral hearing loss.  Accordingly, no issue pertaining to the Veteran's hearing loss is currently before the Board in appellate status, and the Board's current review is limited to the issue listed on the first page of this decision.


FINDING OF FACT

The Veteran's tinnitus is reasonably shown to have had its origins during his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred during his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In view of the complete grant of the benefits awarded in this case, there is no need for additional development or notice.  The Veteran is not prejudiced by the Board's appellate review.


Law and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the present appeal, the Veteran maintains that his tinnitus is directly related to excessive noise exposure during service.  Specifically, he asserts that he was exposed to acoustic trauma from artillery fire.  

Turning to the evidence of record, the Board finds that there is little controversy as to whether the Veteran was exposed to noise trauma in service.  His DD 214 indicates that his military occupational specialties were those of Field Artillery Operations and Intelligence Specialist.  Therefore, his account of in-service noise exposure is credible and consistent with the circumstances of his service.  Thus, the Board concedes the Veteran's exposure to noise in service.  Indeed, in this regard, the Board notes that the RO also conceded the Veteran's in-service noise exposure in its October 2008 grant of service connection for bilateral hearing loss based on such exposure.  

Service treatment records (STRs) show that, at the Veteran's separation examination conducted in December 1967, he indicated problems with hearing loss.  These records are otherwise entirely negative for complaints or findings of tinnitus at any time during service or at the time of discharge.  

Likewise, there are no medical records immediately after the Veteran's service discharge that contain a diagnosis of tinnitus.  In fact, the claims folder is devoid of any pertinent treatment records or other medical documents until a July 2008 VA examination report, 41 years later.  At that time the Veteran reported that he was in fire direction control and spent two years in artillery training before serving in Vietnam for a year.  He reported in-service noise exposure from 105 Howitzers and daily fire missions.  He recalled one specific mission where there was firing all night and he had developed some ear pain that eventually resolved.  Afterwards he noticed that he was not hearing as well out of one ear.  The Veteran had not used hearing protection during training or while in the field.  As a civilian the Veteran has been employed in office settings and reported no recreational noise exposure.  His current complaint is of constant right-sided tinnitus that he had been aware of since service.  

The examiner concluded that hearing loss was as likely as not related to military service, based on the Veteran's reported use of and exposure to heavy artillery for three years in the service without the use of hearing protection.  However, the examiner then concluded that, because there was no report or complaint of tinnitus in the claims file, it was less likely that tinnitus was related to military service.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although tinnitus was not diagnosed until many years after service and the recent VA examiner concluded that it was "less likely" related to service," the Board is satisfied that this disability cannot be clearly disassociated from his conceded in-service exposure to loud noises.  

Here, the VA examiner's conclusion that tinnitus is "less than likely" related to military service is based solely on the lack of complaints documented in the claims file.  However of greater significance to the Board in this matter is the fact that VA has conceded the Veteran's exposure to acoustic trauma in service.  Indeed, because the Veteran has been granted compensation for hearing loss, this fact adds weight to his claim that his tinnitus is also related to service because 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82.  Approach to the Patient with Ear Problems.  Moreover, the Veteran's assertions of tinnitus since service are competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Consequently, the benefit of the doubt is resolved in the Veteran's favor, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


